UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 7, 2010 API TECHNOLOGIES CORP. (Exact Name of registrant as specified in its charter) Commission File Number: 000-29429 DE 98-0200798 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) One North Wacker Drive, Suite 4400, Chicago, Illinois (Address of principal executive offices) (zip code) (312) 214-4864 (Registrant's telephone number, including area code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17CFR240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Item5.07Submission of Matters to a Vote of Security Holders. On October 7, 2010, API Technologies Corp. (the “Company”) held its Annual Meeting of Stockholders. At the Annual Meeting, stockholders considered: 1) the election of the seven director nominees named in the proxy statement; 2) the approval of an amendment to the Company’s Amended and Restated Certificate of Incorporation to effect a reverse stock split of the Company’s outstanding common stock, par value $0.001 per share, of between a one-for-two and a one-for-four reverse stock split, and 3) the ratification of the independent registered public accounting firm for the six month transitional period of June 1, 2010 to November 30, 2010. The voting results at such Annual Meeting, with respect to each of the matters described above, were as follows: 1. The seven director nominees named in the proxy statement were elected based upon the following votes: NOMINEE FOR WITHHOLD BROKER NON-VOTES Arthur Cape Jason DeZwirek PhillipDeZwirek Eric M. Goldberg Bernard Kraft Jonathan Pollack Donald A. Wright 2. The approval of the amendment to the Company’s Amended and Restated Certificate of Incorporation to effect a reverse stock split was approved as follows: FOR AGAINST ABSTAIN BROKER NON-VOTES 4 3. The approval of the appointment of WithumSmith+Brown, PC as the Company’s independent registered public accounting firm for the six month transitional period of June 1, 2010 to November 30, 2010 was ratified as follows: FOR AGAINST ABSTAIN BROKER NON-VOTES 2 Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: October 8, 2010 API TECHNOLOGIES CORP. By: /s/ Jonathan Pollack Jonathan Pollack Executive Vice President
